Citation Nr: 0202930	
Decision Date: 03/29/02    Archive Date: 04/04/02

DOCKET NO.  00-05 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
thoracic/lumbar strain.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for a bilateral ankle 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from August 1992 to August 
1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 1999 from the 
Department of Veterans Affairs (VA), Winston-Salem, North 
Carolina, Regional Office (RO) which denied the benefits 
sought on appeal.  The Los Angeles, California, RO currently 
has jurisdiction of the file.  


REMAND

The veteran was scheduled to have a video-conference hearing 
at the RO on January 16, 2002 before a Member of the Board.  
He failed to appear for that hearing.  In a memorandum dated 
in January 2002, the veteran's representative requested a new 
hearing date on the basis that he had been unable to appear 
previously due to illness.  An associated document indicates 
that the veteran reported that he had been in the hospital.

A request to reschedule may be granted if good cause has been 
shown for the failure to appear.  See 38 C.F.R. § 20.704(d) 
(2001).  In a ruling dated later in January 2002, the Board 
granted the motion to reschedule the hearing.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should add the veteran's name to 
the schedule of video-conference hearings 
to be conducted at the RO before a Member 
of the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




